Title: From Thomas Jefferson to John E. Rigden, 21 February 1807
From: Jefferson, Thomas
To: Rigden, John E.


                        
                            Sir
                            
                            Washington Feb. 21. 07.
                        
                        Proposing to go to Virginia on the rising of Congress, which will be the first week of March, and to be
                            absent for some time, I should be glad to have, during my journey, the use of the watch you were so kind as to undertake
                            to put in order for me. when ready, I am in hopes you will be able at the stage office, to find some person coming to this
                            place who will undertake to bring her in his pocket, as I know from experience that a watch will not bear coming in one’s
                            baggage: for if a single pin is shaken out, peice after piece yields to the jolting & the whole goes to pieces. Accept
                            my salutations & best wishes.
                        
                            Th: Jefferson
                            
                        
                    